 
 
I 
111th CONGRESS 2d Session 
H. R. 5884 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2010 
Mr. Klein of Florida introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To establish a separate office within the Federal Trade Commission to prevent fraud targeting seniors, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Seniors Financial Fraud Prevention Act of 2010. 
2.Office for the Prevention of Fraud Targeting Seniors 
(a)Establishment of officeThe Federal Trade Commission shall establish a separate office within the Commission for the purpose of preventing fraud targeting seniors and to assist the Commission with the following: 
(1)OversightThe office shall monitor the market for mail, telemarketing, television, and Internet fraud targeting seniors and shall coordinate with other relevant agencies regarding the requirements of this section.  
(2)Consumer educationThe Federal Trade Commission through the office shall, after consultation with the Attorney General, the Secretary of Health and Human Services, the Postmaster General, and the Chief Postal Inspector for the United States Postal Inspection Service—  
(A)disseminate to seniors and families and caregivers of seniors general information on mail, telemarketing, television, and Internet fraud targeting seniors, including descriptions of the most common fraud schemes; 
(B)disseminate to seniors and families and caregivers of seniors information on means of referring complaints of fraud targeting seniors to appropriate law enforcement agencies, including the Director of the Federal Bureau of Investigation, the attorneys general of the States, and a national toll-free telephone number for reporting mail, telemarketing, television, and Internet fraud established by the Federal Trade Commission; 
(C)in response to a specific request about a particular entity or individual, provide publicly available information on any record of civil or criminal law enforcement action for mail, telemarketing, television, or Internet fraud against such entity; and 
(D)maintain a website to serve as a resource for information for seniors and families and caregivers of seniors regarding mail, telemarketing, television, and Internet fraud targeting seniors.  
(3)ComplaintsThe Federal Trade Commission through the office shall, after consultation with the Attorney General, establish procedures to— 
(A)log and acknowledge the receipt of complaints by individuals who certify that they have a reasonable belief that they have been the victim of fraud in connection with the conduct of mail, telemarketing (as that term is defined in section 2325 of title 18, United States Code), television, and Internet; 
(B)provide to individuals described in subparagraph (A), and to any other persons, information on mail, telemarketing, television, and Internet fraud, including— 
(i)general information on mail, telemarketing, television, and Internet fraud, including descriptions of the most common mail, telemarketing, television, and Internet fraud schemes; 
(ii)information on means of referring complaints on mail, telemarketing, television, and Internet fraud to appropriate law enforcement agencies, including the Director of the Federal Bureau of Investigation and the Attorney General; and 
(iii)information, if available, on the number of complaints of mail, telemarketing, television, and Internet fraud against particular companies and any record of convictions for mail, telemarketing, television, and Internet fraud by particular companies for which a specific request has been made; and 
(C)refer complaints described in subparagraph (A) to appropriate entities, including State consumer protection agencies or entities and appropriate law enforcement agencies, for potential law enforcement action. 
(b)CommencementThe Federal Trade Commission shall commence carrying out the requirements of this section not later than one year after the date of enactment of this Act. 
 
